Citation Nr: 0203160	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  99-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left leg injury.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

In a September 1999 submission, the veteran requested a VA 
Travel Board hearing.  However, in a statement received by 
the RO in March 2000, the veteran withdrew this hearing 
request.  See 38 C.F.R. § 20.704(e) (2001).  

The issue of entitlement to TDIU will be addressed in the 
REMAND section of this decision.

In March 2002, the Board received a motion to advance his 
case on the docket.  As the Board is adjudicating his appeal 
at this time, his request for an advance on the docket is 
rendered moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the type of evidence 
needed to substantiate his appeal.

2.  The veteran's claims for service connection for low back 
and left leg disorders were previously denied in a December 
1993 Board decision and an unappealed March 1997 rating 
decision.

3.  Evidence added to the record since the December 1993 and 
March 1997 decisions is new to the record and bears directly 
and substantially on the questions of whether current low 
back and left leg disorders are etiologically related to 
service.

4.  The veteran's current residuals of a low back injury are 
causally related to service.

5.  The veteran's current residuals of a left leg injury are 
causally related to service.


CONCLUSIONS OF LAW

1.  The December 1993 Board decision and the March 1997 
rating decision denying service connection for low back and 
left leg disorders are final.  38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2001).

2.  Evidence received since the December 1993 and March 1997 
decisions is new and material, and the claims of entitlement 
to service connection for low back and left leg disorders are 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).

3.  Residuals of a low back injury were incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

4.  Residuals of a left leg injury were incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the president 
signed the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001)).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date, including the present claims.  
Implementing regulations were recently published.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Among other things, the VCAA mandates enhanced notification 
duties.  In the November 1999 Statement of the Case, the RO 
informed the veteran of the evidence needed to reopen his 
claims and to establish service connection for the claimed 
disabilities.  Therefore, although the RO did not have an 
opportunity to review this case under the VCAA, the RO 
essentially met the requirements of the law.  As such, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Generally, a final rating or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. §§ 7104, 7105(c) 
(West 1991 & Supp. 2001).  However, under 38 U.S.C.A. § 5108 
(West 1991), "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  Therefore, it 
does not apply in this case.  66 Fed. Reg. 45620-45630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)). 

In a May 1990 rating decision, the RO denied service 
connection for left leg and lower back disorders as not 
causally related to service, and this denial was subsequently 
upheld in a December 1993 Board decision.  Moreover, in a 
rating decision issued in March 1997, the RO found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for lumbar disc impairment, with 
left leg radiculitis.  The veteran was notified of this 
decision in the same month but did not respond within one 
year.

The December 1993 Board decision and the March 1997 rating 
decision are therefore final.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991 & Supp. 2001).  However, subsequent to 
these decisions, the veteran submitted an October 1998 
private examination report containing an opinion linking 
current low back and left leg disorders to service.  This 
opinion, described in further detail below, was not of record 
as of the prior decisions and bears directly and 
substantially on the causation questions that resulted in the 
original denials.  Therefore, the veteran's claims are 
reopened and will be addressed on a de novo basis; this 
should not result in any prejudice to him because of the 
outcomes indicated below.  See Bernard v. Brown, supra.
 
In de novo cases, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Also, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

In April 1967, during service, the veteran was treated for a 
left leg injury above the knee, following a fall off of a 
telephone pole during the previous December.  Muscle strain 
in the left hamstring group was indicated.  In November 1967, 
the veteran complained of low back pain with radiation down 
the back of the left leg.  An examination revealed flexion 
limited to about 80 percent, and the diagnosis was low back 
pain.  

Following service, the veteran was first treated for a low 
back injury in January 1979.  A June 1987 examination 
revealed acute lumbar sprain, also affecting the left leg, 
calf and thigh; reportedly, this disability was secondary to 
a job-related injury.  
A January 1991 medical statement contains an opinion that the 
veteran's "original injury" occurred during military 
service and was still the primary cause of low back and left 
lower extremity symptoms.  In a September 1997 statement, a 
private doctor linked the veteran's current lumbar pain to an 
industrial accident in 1984 but did not comment on the role 
of any in-service injuries.  

In October 1998, the veteran was examined by "Dr. S.," who 
had an opportunity to review medical records including the 
noted service medical records and multiple post-service 
private reports.  Based on the results of the examination, 
Dr. S. rendered diagnoses of chronic intractable low back 
pain, with radicular features radiating into the left lower 
extremity; acquired L4-L5 lumbar spinal stenosis; and a 
congenitally small spinal canal.  Dr. S. concluded the 
following:

Based on the available information, to a 
reasonable degree of medical certainty, 
there is causal relationship between the 
examinee's current complaints and the 
initial injuries to the low back that 
have their genesis while the patient was 
serving for the US Navy in 1966 and again 
in 1967.  I base this on the patient's 
consistent complaints of low back pain 
with referral pattern into the left lower 
extremity, substantiated by medical 
notes. . . . It is my impression that the 
pain originated from his original 
injuries while serving for the US Navy in 
1966 and 1967.  He suffered an 
aggravation of the original injury while 
working in the construction field for his 
employment in 1984.  This would be 
considered an aggravation of a 
previous/existing injury.

Upon a review of the evidence cited above, the Board notes 
that the veteran was first treated for low back and left leg 
pain in service, and there is no medical evidence 
contradicting Dr. S.'s October 1998 opinion supporting the 
veteran's contentions as to in-service causation.  Moreover, 
the Board is inclined to afford Dr. S.'s opinion considerable 
probative value based on the fact that it was based on a 
review of relevant service and post-service medical records.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).

Overall, the Board finds that the evidence of record supports 
the veteran's claims for service connection for residuals of 
injuries to the low back and left leg.  To that extent, the 
appeal is granted.


ORDER

The claim of entitlement to service connection for residuals 
of a low back injury is reopened and granted.

The claim of entitlement to service connection for residuals 
of a left leg injury is reopened and granted.


REMAND

Initially, the Board is aware that, in numerous 
circumstances, the Board may now develop its own evidence 
under the newly enacted provisions of 38 C.F.R. § 19.9(a).  
However, a remand is still appropriate in those cases where 
action is required on the part of the RO.

In this case, the Board has granted service connection for 
low back and left leg disorders, but, to date, the RO has not 
had an opportunity to assign disability ratings for those 
service-connected disorders.  The assignment of such ratings 
must be accomplished before the Board can consider the 
question of whether a basis exists for the grant of 
entitlement to TDIU.  See, e.g., Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

Additionally, the Board notes that the veteran has not been 
examined in conjunction with his claim of entitlement to TDIU 
to date, and the question of unemployability was not clearly 
addressed in Dr. S.'s opinion.  As the VA's duty to assist 
the veteran with the development of facts pertinent to this 
claim includes conducting a thorough and contemporaneous 
examination, such an examination should be afforded on 
remand.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
38 U.S.C.A. § 5103 (West Supp. 2001). 

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the effect of his 
service-connected low back, left leg, and 
left upper arm scar disabilities on his 
employability.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner, 
including range of motion studies and 
measurements as to the presence of 
painful motion and functional loss due to 
pain, should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion detailing the extent to which 
impairment attributable to the 
disabilities at issue would impact the 
veteran's ability to perform gainful 
employment.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to TDIU.  This readjudication 
should encompass the assigning of 
disability ratings for the veteran's low 
back and left leg disabilities.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



